DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US patent publication: 20210365732, “Lin”) in view of Holzer et al. (US Patent Publication: 20180103213, “Holzer”) and Verma et al. (US patent Publication: 20210279269, “Verma”).

Regarding claim 1, Lin teaches, A computing apparatus, (Fig. 26) comprising:
a processor (See Processor in Fig. 26) ; and
a storage media (Non-transitory storage medium in Fig. 26) having machine-readable instructions thereon that, when executed by the processor, cause the processor to generate a synthesized image responsive to a source image, (“[0033] A computer device, including a memory and a processor, the memory storing computer-readable instructions which, when executed by the processor, causing the processor to perform the steps of:”) the machine-readable instructions comprising:
an image segmentation machine-readable instructions configured to cause segmentation of an object present in the source image; (“[0035] subjecting the to-be-classified image through the localization segmentation sub-network for locating and segmenting a target object of the to-be-classified image to obtain a segmented image including a localization region and a segmentation region;”)
an image classification machine-readable instructions configured to cause classification of an image segment having the object responsive to a trained classification model: (“[0037] subjecting the aligned image through the classification sub-network for fine-grain classification to obtain a class corresponding to the to-be-classified image.” “[0086] In this embodiment, by acquiring the to-be-classified image, inputting the to-be-classified image into a trained image classification model including a localization segmentation sub-network, an alignment sub-network, and a classification sub-network, the alignment sub-network is formulized as a valve linkage function, and the image classification model is obtained by training by adjusting parameters of the localization segmentation sub-network and parameters of the classification sub-network by the valve linkage function”.)  
Lin doesn’t expressly teach, a style effect machine-readable instructions configured to application of at least one style effect to the image segment responsive to a trained style transformation model; and an image synthetization machine-readable instructions configured to cause generation of a synthesized image having a styled object and display information. 
However, Holzer teaches, a style effect machine-readable instructions configured to application of at least one style effect to an image segment responsive to a trained style transformation model; (“[0071] In particular embodiments, the context of the MVIDMR, 502a, 502b, 502c and 502d, can be transformed using the same style as the content in the MVIDMR, 504a, 504b and 504c.  In other embodiments, a different style can be selected for the content and the context of the MVIDMR.  Further, the content of the MVIDMR may not be stylized.  But, the context may be stylized.  These combinations can be changed as a function of time. [0072] FIG. 6 illustrates an example of style transformation of video data using a neural net.  A feed forward neural network is a biologically inspired classification algorithm.” [0005]… In one embodiment, a trained neural network is used to interpolate native video data received from a camera system on a mobile device in real-time.”)
Lin and Holzer are analogous as they are from eth filed of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin to have included a style effect machine-readable instructions configured to application of at least one style effect to the image segment responsive to a trained style transformation model as taught by Holzer for the purpose of providing image modification with a faster method.
Lin as modified by Holzer doesn’t expressly teach, an image synthetization machine-readable instructions configured to cause generation of a synthesized image having a styled object and display information. 
However Verma teaches, an image synthetization machine-readable instructions configured to cause generation of a synthesized image having a styled object and display information. ([0021]…..A "content fragment," for instance, represents a combination of information in more than one content modality, such as a combination of text, an image, an animation, video, audio, etc.” Refer to Fig. 5 each content fragment is synthesized or combined with styled image 508a and text 510a”).
Lin as modified by Holzer and Verma are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Holzer and Verma to have included an image synthetization machine-readable instructions configured to cause generation of a synthesized image having a styled object and display information as taught by Verma for the purpose of providing the user context of the styled image.




Regarding claim 3, Lin as modified by Holzer and Verma teaches, a user interface, wherein the style transformation model is initiatable responsive to a user input received at the user interface, the user input comprising an indication of a style transformation model. (Holzer, Fig. 9 between step 904 and 905, a user input to select a style transformation neural network and as a result transformation is applied at step 905.  “[0089] In 903, style transformations associated with weighting factors in a neural network can be received for one or more styles.  Then, a selection of one of more of the styles can be selected.  In 905, the style transformation can be applied to content and/or context in a MVIDMR.”) 


Regarding claim 4, Lin as modified by Holzer and Verma teaches, wherein the display information is added dynamically responsive to a class label applied to the image segment. (Verma, the text is based on a class of object used in image.  [0021]…..A "content fragment," for instance, represents a combination of information in more than one content modality, such as a combination of text, an image, an animation, video, audio, etc.” Refer to Fig. 5 each content fragment is synthesized or combined with styled image 508a and text 510a”).

Regarding claim 22, Lin in view of Holzer and Verma teaches, wherein a form of the display information comprises one or more of: text, logo, stamp, or icon. (Verma [0021]…..A "content fragment," for instance, represents a combination of information in more than one content modality, such as a combination of text, an image, an animation, video, audio, etc.” Refer to Fig. 5 each content fragment is synthesized or combined with styled image 508a and text 510a”).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Holzer and Verma as applied to claim 1 and further in view of  Chopra et al. ( US patent Publication: 2021/0042625, “Chopra”).

Regarding claim 2, Lin as modified by Holzer and Verma doesn’t expressly teach, wherein the trained style transformation model is initiatable responsive to a class label applied to the image segment.
However, Chopra teaches, rained style transformation model is initiatable responsive to classification. ([0011] FIG. 8 illustrates example environment that can be used for training the composite function neural network of a transformation function system to learn a kernel function for SVM based classification, in accordance with embodiments of the present disclosure.”)
Chopra and Lin as modified by Holzer and Verma are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Holzer and Verma to have included the trained style transformation model is initiatable responsive to a class label applied to the image segment.as taught by Chopra for the purpose of bringing correct style feature so that it matches with types of the object.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Holzer and Verma as applied to claim 1 and further in view of Agarwal ( US Patent 10096122, “Agarwal”).

Regarding claim 5, Lin as modified by Holzer and Verma doesn’t expressly teach, wherein the source image comprises a color pixel image and a depth pixel image and the image segmentation machine-readable instructions are configured to cause segmentation of the object present in the source image responsive to the depth pixel image.
However, Agarwal teaches, wherein a source image comprises a color pixel image and a depth pixel image, ( (16)…..“As is described in further detail below, an image capture system 10 may include an image capture device 116 comprising a digital camera module effective to capture color images and a depth sensor effective to generate depth images” .and 
the image segmentation machine-readable instructions are configured to cause segmentation of the object present in the source image responsive to the depth pixel image. (917)….“Image capture device 116 may segment the remaining image data 101 into a plurality of clusters (sometimes referred to herein as "blobs" and/or "objects") based on depth data from the depth sensor.”)
Agarwal and Lin as modified by Holzer and Verma are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Holzer and Verma to have the source image comprise a color pixel image and a depth pixel image and the image segmentation machine-readable instructions configured to cause segmentation of the object present in the source image responsive to the depth pixel image.as taught by Agarwal.
The motivation for the above is to use widely known depth based extraction of object from an image.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Holzer and Verma as applied to claim 1 and further in view of DU (US Patent Publication: 20180165854, “DU”).

Regarding claim 6, Lin as modified by Holzer and Verma doesn’t expressly teach, wherein the source image comprises a color pixel image, and the image segmentation machine-readable instructions are configured to cause segmentation of the object present in the source image responsive to the color pixel image and without separately provided depth information. 
However, DU teaches, wherein the source image comprises a color pixel image, (“[0065] As disclosed herein, the term "images" can be used to refer to separate 
photos taken at discontinuous time points or image frames in a video.  Unless 
otherwise specified, the terms "images" and "video" can be used interchangeably.  A video is effectively a collection of multiple images that are captured continuously.  For some image capture devices, all images have the same type (e.g., commercially available digital cameras); some image capture devices, it can capture multiple image types, such as Microsoft Kinect can capture depth images, near-infrared images, and color images at the same time.”)
the image segmentation machine-readable instructions are configured to cause segmentation of the object present in the source image responsive to the color pixel image and without separately provided depth information. (“[0216]…. For example, real-time information extraction of an object comprises identifying boundaries between the object and its environment, for example, based on their differences in relative locations within the image, contrast, light, color, thermal properties, and etc.”)
Du and Lin as modified by Holzer and Verma are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Holzer and Verma to have the source image comprise a color pixel image, and the image segmentation machine-readable instructions configured to cause segmentation of the object present in the source image responsive to the color pixel image and without separately provided depth information. as taught by Du.
The motivation for the above is to use widely known color based extraction of object from an image.

Regarding claim 7, Lin as modified by Holzer, Verma and DU teaches,   wherein the image segmentation machine-readable instructions include instructions of a deep learning model trained to segment an object from an image without depth information. (“[(“[0216]…. For example, real-time information extraction of an object comprises identifying boundaries between the object and its environment, for example, based on their differences in relative locations within the image, contrast, light, color, thermal properties, and etc.” [0232] In some embodiments, information extraction can be performed based on machine learning and pattern recognition methods; e.g., deep learning, neural network, feature point based approaches, principal component analysis (PCA), linear discriminant analysis (LDA), etc.”) 

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Holzer and Verma as applied to claim 1 and further in view of Wantland et al. ( US patent Publication: 20210042950, “Wantland”).

Regarding claim 8, Lin as modified by Holzer and Verma doesn’t expressly teach, wherein the image segmentation machine-readable instructions comprise machine-readable instructions configured to isolate instances of objects from the object. 
However, Wantland teaches, the image segmentation machine-readable instructions comprise machine-readable instructions configured to isolate instances of objects from the object.   (“[0018] Example embodiments may utilize segmentation data for an image to perform various types of image processing on the image.  In particular, example embodiments may utilize object segmentation data, such as segmentation masks that outline, isolate, or separate a person or other object(s) of interest within an image;”)
Wantland and Lin as modified by Holzer and Verma are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Holzer and Verma to have the image segmentation machine-readable instructions comprise machine-readable instructions configured to isolate instances of objects from the object as taught by Wantland.
The motivation for the above is that a particular object can be modified without changing other objects.

Regarding claim 9, Lin as modified by Holzer, Verma and Wantland teaches, wherein the style effect machine-readable instructions comprise machine-readable instructions configured to cause application of one or more style effects to one or more of the instances of objects isolated from the object. (Wantland [0018] provides separated objects from an image. Therefore any isolated object can be provided to style transformation model to change the object as taught by Holzer {0071].)

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Holzer and Verma as applied to claim 1 and further in view of Ishibashi et al. ( US patent Publication: 20130235081, “Ishibashi”).

Regarding claim 10, Lin as modified by Holzer and Verma doesn’t expressly teach, wherein mage synthetization machine-readable instructions comprise instructions configured to cause overlay of the styled image segment on a background image.
However, Ishibashi teaches, wherein mage synthetization machine-readable instructions comprise instructions configured to cause overlay of the styled image segment on a background image.  (“[0047] That is to say, by taking, as references, the at least two operation orbits L and L specified by the orbit specifying unit 5, the synthesis control unit 6d changes the display style of the foreground image P1 (predetermined image), which is moved and displayed along the operation orbits L concerned, and in addition, is superimposed and displayed on the background image P2.”)
Ishibashi and Lin as modified by Holzer and Verma are analogous as they are from the field of image generation.
Therefore it would have been obvious of an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Holzer and Verma to have the mage synthetization machine-readable instructions comprise instructions configured to cause overlay of the styled image segment on a background image as taught by Ishibashi.
The motivation to include the modification is to provide the user a pleasant image to watch.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Holzer and Verma as applied to claim 1 and further in view of Jain et al. (US patent Publication: 2020/00286151, “Jain”).

.Regarding claim 11, Lin as modified by Holzer and Verma doesn’t teach, a user interface adapted to receive a user input comprising an indication of a desired background image.
However, Jain teaches, a user interface adapted to receive a user input comprising an indication of a desired background image.   (“[0071]…..Given this, the background suggestion module 122 may cause display of a user-selected number of the background content suggestions 204 via a user interface, such as via a user interface of the listing platform system 106.”)
Jain and Lin as modified by Holzer and Verma are analogous as they are from the field of image generation.
Therefore it would have been obvious of an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Holzer and Verma to have included a user interface adapted to receive a user input comprising an indication of a desired background image.as taught by Jain.
The motivation to include the modification is to provide capability of user controllability in image generation.



Claims 12-14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Agarwal and Holzer.

Regarding claim 12, Lin teaches, A portable computing apparatus Fig.1 or Fig. 26, comprising:
a display (element 102) ;
a computer storage media having machine-readable instructions stored thereon, the machine-readable instructions (“[0033] A computer device, including a memory and a processor, the memory storing computer-readable instructions which, when executed by the processor, causing the processor to perform the steps of:”)  comprising:
a first machine-readable instructions configured to cause segmentation of an object present in a foreground of an image; (“[0035] subjecting the to-be-classified image through the localization segmentation sub-network for locating and segmenting a target object of the to-be-classified image to obtain a segmented image including a localization region and a segmentation region;”)
a second machine-readable instructions of a first and a second machine learning models on a computer storage media, the first machine learning model trained to cause classification of an image segment (“[0037] subjecting the aligned image through the classification sub-network for fine-grain classification to obtain a class corresponding to the to-be-classified image.” “[0086] In this embodiment, by acquiring the to-be-classified image, inputting the to-be-classified image into a trained image classification model including a localization segmentation sub-network, an alignment sub-network, and a classification sub-network, the alignment sub-network is formulized as a valve linkage function, and the image classification model is obtained by training by adjusting parameters of the localization segmentation sub-network and parameters of the classification sub-network by the valve linkage function”.) 
Lin doesn’t expressly teach,  an image capture device configured to capture a color pixel image and a depth pixel image of a scene and the segmentation of an object present in a foreground of an image captured by the image capture device;
However, Agarwal teaches, an image capture device configured to capture a color pixel image and a depth pixel image of a scene ( (16)…..“As is described in further detail below, an image capture system 10 may include an image capture device 116 comprising a digital camera module effective to capture color images and a depth sensor effective to generate depth images” .and 
segmentation of an object present in a foreground of an image captured by the image capture device; (917)….“Image capture device 116 may segment the remaining image data 101 into a plurality of clusters (sometimes referred to herein as "blobs" and/or "objects") based on depth data from the depth sensor.”)
Agarwal and Lin are analogous as they are from the field of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin to have an image capture device configured to capture a color pixel image and a depth pixel image of a scene and the segmentation of an object present in a foreground of an image captured by the image capture device as taught by Agarwal.
The motivation for the above is to use widely known depth based extraction of object from an image.
Lin as modified by Agarwal doesn’t expressly teach, the second machine learning model trained to cause application of a style effect to an image segment; and
However, Holzer teaches, a second machine learning model trained to cause application of a style effect to an image segment; (0071] In particular embodiments, the context of the MVIDMR, 502a, 502b, 502c and 502d, can be transformed using the same style as the content in the MVIDMR, 504a, 504b and 504c.  In other embodiments, a different style can be selected for the content and the context of the MVIDMR.  Further, the content of the MVIDMR may not be stylized.  But, the context may be stylized.  These combinations can be changed as a function of time. [0072] FIG. 6 illustrates an example of style transformation of video data using a neural net.  A feed forward neural network is a biologically inspired classification algorithm.” [0005]… In one embodiment, a trained neural network is used to interpolate native video data received from a camera system on a mobile device in real-time.”)
Lin as modified by Agarwal and Holzer are analogous as they are from eth filed of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Agarwal to have included the second machine learning model trained to cause application of a style effect to an image segment as taught by Holzer for the purpose of providing image modification with a faster method.
Lin as modified by Agarwal and Holzer teaches, a third machine-readable instructions configured to cause presentation of a synthesized image at the display, an object present in the synthesized image having the style effect. (Holzer, Fig. 4, Fig. 5 synthesize an output image with the style transformed image and presents to a display. “[0062] A number of style transformations may be possible.  In 304, a selection from among a group of transformation styles can be received.  In 306, based upon the selected transformation style, a style transformation can be instantiated which utilizes the downloaded neural net weighting factors.  In 308, playback of native video data can be initiated.  Prior to its output, the native video data can be transformed in real-time using the instantiated style associated with the neural net.  Then, the stylized video data can be output to a display”)

Regarding claim 13, Lin as modified by Agarwal and Holzer teaches, wherein the image capture device comprises a depth sensing cameras. ( (16)…..“As is described in further detail below, an image capture system 10 may include an image capture device 116 comprising a digital camera module effective to capture color images and a depth sensor effective to generate depth images”).


Regarding claim 14, Lin as modified by Agarwal and Holzer teaches, a user interface configured to receive a user input comprising a style effect indication. (Holzer, Fig. 9 between step 904 and 905, a user input to select a style transformation neural network and as a result transformation is applied at step 905.  “[0089] In 903, style transformations associated with weighting factors in a neural network can be received for one or more styles.  Then, a selection of one of more of the styles can be selected.  In 905, the style transformation can be applied to content and/or context in a MVIDMR.”) 

Regarding claim 16, Lin as modified by Agarwal and Holzer teaches, wherein the object present in the foreground of the image is a human portrait. (Holzer, Fig. 4b and 5 shows the object present in the foreground of the image is human.)

Regarding claim 17, Lin as modified by Agarwal and Holzer teaches, wherein the object present in the foreground of the image is a man-made structure. (Holzer Fig.1 shows foreground of an object is a man-made structure.)


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Agarwal and Holzer and further in view of Jain.

Regarding claim 15, Lin as modified by Agarwal and Holzer doesn’t expressly teach, a user interface configured to receive a user input comprising a background indication.
However, Jain teaches, a user interface configured to receive a user input comprising a background indication.   (“[0071]…..Given this, the background suggestion module 122 may cause display of a user-selected number of the background content suggestions 204 via a user interface, such as via a user interface of the listing platform system 106.”)
Jain and Lin as modified by Agarwal and Holzer are analogous as they are from the field of image generation.
Therefore it would have been obvious of an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Agarwal and Holzer to have included a user interface configured to receive a user input comprising a background indication.as taught by Jain.
The motivation to include the modification is to provide capability of user controllability in image generation.


Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Holzer and Jain.

Regarding claim 18, Lin teaches, A method implemented by a mobile application, the method comprising: 
applying image segmentation to a source image to identify and segment an object present in the source image from a background present in the image; (“[0076] The segmentation sub-network generates a segmentation at a pixel level for the target object and background by preforming of a two-class regression.”)
applying object recognition and classification techniques to classify a recognized object into one or more categories of classification results; (“[0037] subjecting the aligned image through the classification sub-network for fine-grain classification to obtain a class corresponding to the to-be-classified image.” “[0086] In this embodiment, by acquiring the to-be-classified image, inputting the to-be-classified image into a trained image classification model including a localization segmentation sub-network, an alignment sub-network, and a classification sub-network, the alignment sub-network is formulized as a valve linkage function, and the image classification model is obtained by training by adjusting parameters of the localization segmentation sub-network and parameters of the classification sub-network by the valve linkage function”.)  and 
Lin doesn’t expressly teach, synthesizing an output image by applying style transfer to the recognized object in the source image and replacing a background present in the source image.
However, Holzer teaches,  synthesizing an output image by applying style transfer to the recognized object in the source image (“[0071] In particular embodiments, the context of the MVIDMR, 502a, 502b, 502c and 502d, can be transformed using the same style as the content in the MVIDMR, 504a, 504b and 504c.  In other embodiments, a different style can be selected for the content and the context of the MVIDMR.  Further, the content of the MVIDMR may not be stylized.  But, the context may be stylized.  These combinations can be changed as a function of time. [0072] FIG. 6 illustrates an example of style transformation of video data using a neural net.  A feed forward neural network is a biologically inspired classification algorithm.” [0005]… In one embodiment, a trained neural network is used to interpolate native video data received from a camera system on a mobile device in real-time.”)
Lin and Holzer are analogous as they are from eth filed of image processing.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin to have included synthesizing an output image by applying style transfer to the recognized object in the source image as taught by Holzer for the purpose of providing image modification with a faster method.
Lin as modified by Holzer doesn’t expressly teach, synthesizing an output image by applying style transfer to the recognized object in the source image and replacing a background present in the source image.
However, Jain teaches, wherein an image synthetization machine-readable instructions comprise instructions configured to cause combine objects on a background image.  ([0033] The listing platform system 106 is further illustrated with tagging module 120, background suggestion module 122, and combining module 124, which represent functionality to suggest background content for combining with the listed item content 116  )
Jain and Lin as modified by Holzer and Verma are analogous as they are from the field of image generation.
Therefore it would have been obvious of an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Holzer and Verma to have the synthesizing an output image by applying style transfer to the recognized object in the source image and replacing a background present in the source image similar to combining objects on a background image.  Jain.
The motivation to include the modification is to provide the user a pleasant image to watch.


Regarding claim 19, Lin in view of Holzer and Jain teaches, wherein the recognition and classification techniques are deep learning models trained to classify and recognize objects responsive to objects present in image segments. (Lim, “[0037] subjecting the aligned image through the classification sub-network for fine-grain classification to obtain a class corresponding to the to-be-classified image.” “[0086] In this embodiment, by acquiring the to-be-classified image, inputting the to-be-classified image into a trained image classification model including a localization segmentation sub-network, an alignment sub-network, and a classification sub-network, the alignment sub-network is formulized as a valve linkage function, and the image classification model is obtained by training by adjusting parameters of the localization segmentation sub-network and parameters of the classification sub-network by the valve linkage function”.)  

Regarding claim 20, Lin in view of Holzer and Jain teaches, wherein the style transfer is a machine learning model trained to transfer at last some expressive elements of a first image to a second image. (Holzer [0072] teaches a neural network performs style transformation and it transfers at least expressive element. Fig.5 and {0071] shows some expressive elements is transferred from one image to another. {0059} describes a training the neural network to perform style transfer.)

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Holzer and Verma as applied to claim 1 and further in view of Abid et al. (US patent  10878567, “Abid”).

Regarding claim 21, Lin as modified by Holzer and  Verma  doesn’t expressly teach, wherein the display information comprises: classification category indications and probability indications for classification indications. 
However, Abid teaches, wherein display information comprises: classification category indications and probability indications for classification indications. (“generate an output of a visual classifier model representing predicted probabilities that the uploaded image falls into one or more skin condition classes; determine a set of predictions for the skin condition classes using the refined probabilities; display the set of predictions (or a at least a portion of the set) that the uploaded image falls into on a computer display via the user interface;”)
Abid and Lin as modified by Holzer and  Verma are analogous as they are from the field of classification of images.
Therefore it would have been obvious for an ordinary skilled person in the art before the effective filing date of the claimed invention to have modified Lin as modified by Holzer and  Verma to have included the display information comprises: classification category indications and probability indications for classification indications as taught by Abid. 
The motivation to include the modification is to present the quality of classification of image.
Response to Arguments
Applicant’s arguments, see remarks Pages 6-8, filed 04/07/2022rejection of claim 1 under 35 USC 103have been fully considered and are not persuasive.  Therefore the rejection has been maintained. 
Applicant argues, see remarks Page 7, “Holzer describes applying a style transformation to content or context of a multi-view interactive digital media representation (MVIDMR). See Holzer, para. [0071]. Holzer further describes style transformation using a neural net type classification algorithm. /d. at para. [0071]. However, Applicant can find no teaching or suggestion by Holzer of "image segmentation" or "image segments," let alone " a style effect machine-readable instructions configured to cause application of at least one style effect to the image segment,” as recited by claim 1. So, while Holzer may describe style transformation to content or context of a MVIDMR utilizing a neural net type classification algorithm, it does not describe applying style transformations an image segment, and so does not compensate for the deficiencies of Lin with respect to claim 1. Accordingly, Lin and Holzer, alone or in combination, fail to teach, suggest, or otherwise render obvious claim 1.”
	Examiner replies, Applicant indicates that Holzer applies style transformation to content or context of a MVIDMR. Content 504a, 504b, 504c, 504d are image or image segments.  See Holzer, “[0071] In particular embodiments, the context of the MVIDMR, 502a, 502b, 502c and 502d, can be transformed using the same style as the content in the MVIDMR, 504a, 504b and 504c.  In other embodiments, a different style can be selected for the content and the context of the MVIDMR.  Further, the content of the MVIDMR may not be stylized.  But, the context may be stylized.  These combinations can be changed as a function of time. [0072] FIG. 6 illustrates an example of style transformation of video data using a neural net.  A feed forward neural network is a biologically inspired classification algorithm.” [0005]… In one embodiment, a trained neural network is used to interpolate native video data received from a camera system on a mobile device in real-time.”  Paragraph {0072] style transform is applied to video data which is an image. Any image can be considered as an image segment. Therefore Holzer teaches style transformation to an image segment. Additionally segmentation of an image is shown for Lin [0035]. The style transformation from Holzer is applied to each segment. Therefore applicant’s argument is persuasive.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616